Title: To George Washington from the Commissioners for the District of Columbia, 31 October 1795
From: Commissioners for the District of Columbia, the
To: Washington, George


          
            Sir,
            City of Washington 31t October 1795
          
          This letter with the enclosure will be handed to you by Mr George Hadfield. We conceived the contents of his address as involving matters in too serious a nature to be determined on without the interposition of the Executive. We consider Mr Hadfields declaration as tending to involve the progression of the building in much uncertainty and perplexity as he states he cannot progress without being furnished with the drawings, he being incapable of making them from the plans and papers delivered. We forbear to go into the detail of his Ideas on the subject as he attends to lay them before you.
          We do not think ourselves at liberty to alter the plan which has progress’d in some degree tho the alternative seems to be a dismission of Hadfield. The subject will be laid before you in all its parts by him with his Ideas of the advantages and disadvantages and we shall be determined by your direction on the subject.
          In the mean time care has been taken that the building shall be carried on so as to meet either Contingency and no delay will

be Occasioned if Hadfield returns by the 14th of next month At which time Mr White will attend the Board. with sentiments of perfect respect we are Sir, your most Obed. Servts,
          
            Gusts ScottWilliam ThorntonAlex. White
          
          
            P.S. Mr Hoban will be requested by the Board to attend the President to explain his Ideas on the subject. he is absent but expected to return this day.
            
              William ThorntonAlex. White
            
          
        